DETAILED ACTION
Claims 1-3 and 7-15 were filed with the amendment dated 05/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Applicant’s amendments overcome the 35 USC 112b rejections set forth in the previous office action.
Applicant’s amendment to the claims and Applicant’s arguments, see Remarks, filed 05/10/2021, with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claim 1 (35 USC 103 rejection of U.S. Pat. No. 3083943 (“Stewart”) in view of U.S. Pat. No. 6,295,912 (“Simmons”)) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pat. No. 5,979,482 (“Scott”) in view of Simmons.
Applicant’s amendments have also created new claim objections, and new 35 USC 112 rejections.
The rejection is made FINAL.

Claim Objections
Claim 14 is objected to because of the following informalities:  “the pressure chamber” should be replaced with “a [[the]] pressure chamber” in order to correct antecedent basis issues.  
Claim 14 is objected to because of the following informalities:  “wherein valve” (line 1) should be replaced with “wherein the valve”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 requires that the valve is opened by releasing the auxiliary valve seat (17), causing the pressure chamber (13) to be emptied via the relief opening (16) into the outlet (15).  However, the drawings and specification are not clear on how the auxiliary valve seat is “released”.  The specification states that an auxiliary valve body closes the auxiliary valve seat 17, but that the auxiliary valve body is not shown.  Therefore, it is not clear how the auxiliary valve seat can release, or how it actually works.  
Claim 15 is rejected for being dependent upon rejected claim 14. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 13, the term “it” (in line 3) renders the claim indefinite.  The use of the term “it” renders the claim unclear as to what element is being referred to in the phrase.  The examiner suggests changing “it” to “the valve seat”. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,979,482 (“Scott”) in view of U.S. Pat. No. 6,295,912 (“Simmons”).
With regard to claim 1, Scott discloses diaphragm valve (10), comprising: a housing (12+28) having first (28) and second (12) housing parts; a diaphragm (24) arranged within the housing (12+28) and a center region (center of 24 at 32/30) of said diaphragm supporting a valve body (40+42), which is movable back and forth (up and down in Fig. 1; col. 2, lines 55-56) in order to at least one of close or open a valve seat 

    PNG
    media_image1.png
    973
    1074
    media_image1.png
    Greyscale

Scott discloses all the claimed features with the exception of disclosing all the details of the clamping region/plug-in regions/first and second sealing projections as required.  
Simmons teaches that it is known in the art to modify a diaphragm that is used to flex and reciprocate (similar to flexing open and closing of Scott) to include peripheral portions (14) that increases the durability and the life of the diaphragm (col. 5, lines 15-20).  The peripheral portions of the diaphragm of Simmons comprises two sealing faces (see annotated Fig. 6; faces extend horizontally in Fig. 6)) which are arranged transverse to a clamping direction (see arrows vertically extending in annotated Fig. 6) and above and below the clamping region (see annotated Fig. 6), the sealing faces (see annotated Fig. 6) are configured on respective end sides of first and second plug-in regions (see annotated Fig. 6) of the diaphragm (30) which run in a direction parallel to the clamping direction (see annotated Fig. 6); the first housing part (20) comprising a first recess (see annotated Fig. 6), and the first plug-in region (see annotated Fig. 6) engages into the recess of the first housing part (see annotated Fig. 6), the second 

    PNG
    media_image2.png
    1008
    1088
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the peripheral portion arrangement of the diaphragm of Stewart with the peripheral portion arrangement of the diaphragm of Simmons for the purpose of including peripheral portions that increases the durability and the life of the diaphragm, such as taught by Simmons at col. 5, lines 15-20. 
With regard to claim 2, Scott (as modified by Simmons) discloses that the first and second plug-in regions (see annotated Fig. 6 of Simmons) protrude as projections from the clamping region at right angles (shown in annotated Fig. 6 of Simmons).
With regard to claim 3, Scott (as modified by Simmons) discloses that the first and second recesses (see annotated Fig. 6 of Simmons) are configured to extend around the clamping region (recesses are on either side of clamping region and, therefore, “extend around” – see fig. 6).
With regard to claim 7, Scott (as modified by Simmons) discloses that at least one of the first or second sealing face (see annotated Fig. 6 of Simmons) has a substantially planar configuration (as can be seen in Fig. 6, the first and second sealing faces each have a planar shape/surface).
With regard to claim 8, Scott (as modified by Simmons) discloses that at least one of the first or second recesses (see annotated Fig. 6 of Simmons) form a constriction toward an associated one of the recess bottom (as broadly recited, the constriction is formed by the protrusions in each recess, see Fig. 6).
With regard to claim 9, Scott (as modified by Simmons) discloses that the first and second sealing projections (see annotated Fig. of Scott) have a cross section which is wedge-shaped and tapers toward a free end (see Fig. 1).
With regard to claim 11
With regard to claim 12, Scott (as modified by Simmons) discloses that the first and second sealing projections extend over a length of the first and second recesses, respectively (shown in Fig. 6 of Simmons; projections have a length over each recess).
With regard to claim 13, Scott (as modified by Simmons) discloses that the valve seat (20) is closed by the center region (center of 24) lying with the valve body (40/42) on the valve seat (20), closing it (the valve seat 20, as best understood) in a sealing manner.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Simmons as applied to claim 1 above, and further in view of U.S. Pat. No. 8,733,402 (“Goerlich”).
With regard to claim 10, Scott/Simmons discloses all the claimed features with the exception of disclosing that a gap is configured between a lateral inner wall of the recess and a lateral outer wall of the plug-in region.
Goerlich teaches that it is known in the art to modify a diaphragm valve with a peripheral portion that includes a gap between a later inner wall of the recess and a lateral outer wall of the plug-in region. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a clamping configuration with a gap, such as taught by Goerlich, in Scott/Simmons for the purpose of making the clamping location suitable for a variety of different sized diaphragms and to enable adjustment for assembly, (see Fig. 3 of Goerlich, gap near 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Nos. 4,135,696 and 4,893,645 disclose diaphragm valves with bleed ports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753